Response to Arguments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Status of Claims
Claims 17-36 are pending.  Claims 1-16 are canceled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on January 18, 2022 and February 15, 2022.  Applicant’s arguments with respect to rejections over prior art references, presented on Pages13 and 14 of its Reply dated 02/15/2022 have been found persuasive.  Accordingly, Claims 17-36 are allowed.  Claims 1-16 are canceled.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662